United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND AFLOAT
MANAGEMENT CENTER, Norfolk, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-133
Issued: July 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2009 appellant filed a timely appeal from a June 12, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has
jurisdiction over this nonmerit decision.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits on the grounds that his request was untimely filed and failed to demonstrate
clear evidence of error.
FACTUAL HISTORY
This is the second appeal in this case. The Board issued a decision on May 15, 2007 in
which it affirmed the February 9 and October 4, 2006 decisions of the Office finding that appellant
did not submit sufficient medical evidence to establish that he sustained an injury due to work

factors as alleged.1 The Board found that the medical reports of record did not contain adequate
medical rationale in support of their opinions on causal relationship.2 Appellant submitted a
December 12, 2003 report3 of Dr. Richard F. Barrett, an attending chiropractor, but the Board
found that the Office had properly determined that he was not a physician within the meaning of
the Federal Employees’ Compensation Act because he had not diagnosed a spinal subluxation as
demonstrated by x-ray testing.4 The facts of the case are set forth in the Board’s prior decision and
are incorporated herein by reference.
On December 28, 2008 appellant filed a request for reconsideration of his claim. In a
September 29, 2008 letter, he noted that his claim had been denied due to a lack of sufficient
medical evidence. Appellant detailed the course of his medical treatment from several
physicians, including Dr. Taylor, and asserted that his problems were primarily related to his
1996 accident. He advised that he tried to work on a part-time basis for a private employer, but
had to stop work due to pain caused by standing for extended periods. Appellant discussed his
financial difficulties and stated that he spoke to his congressional representatives.5
In a November 15, 2006 report, Dr. Barrett noted that the listed date of his December 12,
2003 report appeared to be inaccurate as he did not first treat appellant until May 16, 2006. He
also stated that he inaccurately listed appellant’s work injury as occurring in 1990 rather than
1996. He advised that x-ray testing from 2006 established multiple areas of misalignments,
narrowed intervertebral disc spaces, vertebral wedging and pelvic misalignment. Dr. Barrett
submitted a treatment plan which recommended spinal manipulations of the cervical, thoracic
and lumbar vertebral segments to reduce subluxations and misalignments. He asserted that he
had diagnosed subluxations as demonstrated by x-ray testing and therefore qualified as a
physician under the Act.
1

Docket No. 07-367 (issued May 15, 2007). On June 24, 2004 appellant, a 64-year-old deck engineer/machinist
filed an occupational disease claim alleging that he developed pain in his shin area, which he attributed to an “old
accident.” He later attributed his medical condition to both a November 12, 1996 accident at work and his work duties,
including heavy lifting, continuous bending, climbing and standing for extended periods. The Office accepted that
appellant sustained a work incident on November 12, 1996 when a door hit his left shoulder and he fell to the deck of a
ship, but found that the medical records failed to provide a firm diagnosis related to the incident. Appellant claimed
that his cervical degenerative changes, left thumb and forefinger parenthesis, hearing loss and cataracts were caused or
aggravated by factors of his federal employment.
2

In an April 9, 2004 attending physician’s report, Dr. Flavia L. Thomas, an osteopath and Board-certified family
practitioner, stated that appellant had a history of left arm parenthesis, that magnetic resonance imaging testing
showed a cervical cord lesion and that an audiogram showed moderate hearing loss. She checked a “no” box in
response to a question asking whether the patient’s conditions were caused or aggravated by an employment
activity. In an accompanying medical summary, Dr. Thomas diagnosed spinal cord lesion, left-sided weakness,
moderate hearing loss and mild cataracts. She opined that appellant “should be permanently not fit for duty.”
3

The Board noted that the listed date of the report appeared to be inaccurate as the report indicated that
Dr. Barrett did not treat appellant until May 16, 2006.
4

Dr. Barrett indicated that abnormal wave shapes were noted at C1-7, T1-12, L1-5 and S1-5 which indicated the
presence of one or more components of vertebral subluxation complex. The Board noted that this diagnosis was
based on waveform analysis rather than the findings of x-ray testing. Dr. Barrett posited that appellant’s diagnostic
testing revealed a past trauma and stated that his spinal complaints and condition were “the results of the trauma he
suffered in 1990.”
5

On May 5, 2009 the Office received a similar letter dated April 22, 2009.

2

In an August 30, 2007 report, Dr. Thomas noted that in November 2005 she had
considered appellant to be permanently disabled due to left-sided weakness. She advised that
when filling out a disability form for appellant she wrote that his injuries were not work related.
Dr. Thomas stated:
“I have been asked to further explain this medical opinion. The reason for this is
that I treated, and have direct knowledge of, his primary care related conditions,
not his work-related injuries sustained in 1996. It is possible that his work injury
of 1996 is a contributing factor to his present day disabilities.”
In a June 12, 2009 decision, the Office denied appellant’s request for further review of
the merits of his claim on the grounds that his request was untimely filed and failed to establish
clear evidence of error.6
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.7
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted the Office under section 8128(a) of the Act.8
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes “clear evidence of error.”9 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.10

6

The Office found that appellant did not request reconsideration of his claim until he submitted an April 22, 2009
letter. However, appellant actually requested reconsideration on December 8, 2008 when he submitted a
September 29, 2008 letter which was similar to his April 22, 2009 letter.
7

20 C.F.R. § 10.607(a). According to Office procedure, the one-year period for requesting reconsideration begins
on the date of the original Office decision, but the right to reconsideration within one year also accompanies any
subsequent merit decision on the issues, including any merit decision by the Board. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3b (January 2004).
8

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

9

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

10

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides, “The term ‘clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the [Office] made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.” Id. at Chapter 2.1602.3c.

3

To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.11 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.12 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.13 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.14 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.15
Under section 8101(2) of the Act, chiropractors are only considered physicians, and their
reports considered medical evidence, to the extent that they treat spinal subluxations as
demonstrated by x-ray to exist.16 The Office’s regulations at 20 C.F.R. § 10.5(bb) have defined
subluxation as an incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae which must be demonstrable on any x-ray film to an individual trained
in the reading of x-rays.17 The Board has held that the greater the delay in x-ray testing, the
greater the likelihood that an event not implicated by the employee has worsened the injury
claimed or has caused the condition for which the employee seeks compensation.18
ANALYSIS
In its June 12, 2009 decision, the Office properly determined that appellant filed an
untimely request for reconsideration of the Office’s denial of his claim for work-related
conditions.19 Appellant’s reconsideration request was filed on December 28, 2008, more than
one year after the most recent merit decision of record, the Board’s May 15, 2007 decision.20
11

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

12

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991). The Board has found that reports containing
equivocal or speculative opinions on causal relationship are of limited probative. See Leonard J. O’Keefe, 14 ECAB
42, 48 (1962); James P. Reed, 9 ECAB 193, 195 (1956).
13

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

14

See Leona N. Travis, supra note 12.

15

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

16

5 U.S.C. § 8101(2). See Jack B. Wood, 40 ECAB 95, 109 (1988).

17

20 C.F.R. § 10.5(bb); see also Bruce Chameroy, 42 ECAB 121, 126 (1990).

18

See Linda L. Mendenhall, 41 ECAB 532 (1990).

19

Appellant claimed that his multiple medical problems were due to both a November 12, 1996 accident at work
and his duties at work including engaging in heavy lifting, continuous bending, climbing and standing for extended
periods. The Office accepted that appellant sustained a work accident on November 12, 1996 when a door hit his left
shoulder and he fell to the deck of a ship, but found that the medical records failed to provide a firm diagnosis related to
the incident.
20

See supra note 7. The Office indicated that appellant’s reconsideration request was filed on May 5, 2009 when
it received his April 22, 2009 letter, but the request actually was filed earlier on December 28, 2008 when it received
his September 29, 2008 letter.

4

Therefore, he must demonstrate clear evidence of error on the part of the Office in its prior
decisions denying his claim.
Appellant has not demonstrated clear evidence of error on the part of the Office in its
prior decisions. He did not submit the type of positive, precise and explicit evidence which
manifests on its face that the Office committed an error. Appellant contended that his current
medical condition was primarily related to a 1996 accident at work. This argument would not
show clear evidence of error in the Office’s prior decisions because the issue in the present case
is medical in nature and can only be resolved by the submission of medical evidence.
In an August 30, 2007 report, Dr. Taylor, an attending osteopath and Board-certified
family practitioner, indicated that when filling out a disability form for appellant she wrote that
his injuries were not work related. She stated that she had no direct knowledge of “his workrelated injuries sustained in 1996” but noted that it was “possible that his work injury of 1996 is
a contributing factor to his present day disabilities.” This report provides a speculative or
equivocal opinion on the cause of appellant’s present condition. It does not show clear error in
the Office’s denial of his claim.21
In a November 15, 2006 report, Dr. Barrett, an attending chiropractor, stated that x-ray
testing from 2006 indicated multiple areas of misalignments, narrowed intervertebral disc spaces,
vertebral wedging and pelvic misalignment and noted that he had recommended spinal
manipulations of the cervical, thoracic and lumbar vertebral segments to reduce subluxations and
misalignments.22 He asserted that he had diagnosed spinal subluxations as demonstrated by
x-ray testing and therefore qualified as a physician under the Act. The Board notes that even if it
is accepted that Dr. Barrett diagnosed spinal subluxations as demonstrated by x-ray testing
within the meaning of the Act,23 the submission of his November 15, 2006 does not show clear
error in the Office’s prior decisions denying appellant’s claim. Dr. Barrett took his x-rays
approximately 10 years after the implicated 1996 accident at work. The Board has held that the
greater the delay in x-ray testing, the greater the likelihood that an event not implicated by the
employee may have caused or aggravated the condition for which compensation is sought.24 The
record does not contain a report of Dr. Barrett which provides a well-rationalized opinion
explaining how the conditions observed on x-ray testing in 2006 related to the specific work
accident in 1996.25 This does not establish error in the Office’s denial of the claim.

21

See supra note 12.

22

Dr. Barrett noted that the listed date of his previously submitted December 12, 2003 report appeared to be
inaccurate as he did not first treat appellant until May 16, 2006. He also indicated that he inaccurately listed
appellant’s work injury as occurring in 1990 rather than 1996.
23

As noted, under section 8101(2) of the Act, chiropractors are only considered physicians, and their reports
considered medical evidence, to the extent that they treat spinal subluxations as demonstrated by x-ray to exist. See
supra note 16.
24

See supra note 18.

25

Dr. Barrett did not describe the 1996 work accident or detail appellant’s medical history between 1996
and 2006. He did not explain why nonwork-related causes would not have been responsible for appellant’s spinal
condition.

5

For these reasons, the evidence and argument submitted by appellant does not raise a
substantial question concerning the correctness of the Office’s prior decisions. The Board finds
that appellant did not establish clear evidence of error.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

